ON APPLICATION EOR REHEARING.
Per Curiam.
Plaintiff in error was the former administrator of the estate, who was removed. In the settlement of his administration, a year or more after his removal, judgment was entered against him in the county court for something over $900, for moneys received and unaccounted for. An appeal was prayed to the district court, which was granted, and an order entered in the county eourt allowing the appeal without other than his official bond. Motion was made in the district court to dismiss the appeal for want of a bond, which was allowed.
We are not prepared to say how far the order of the county court dispensing with a bond would have protected the parties had an offer been made and bond tendered and *559refused in the district court before the dismissal of the appeal. The record does not show that any bond was offered. Had such an offer been made and refused, and an exception taken, such refusal might have been subject to review here.
It is clear that the fact that he had been the former administrator did not allow him to appeal from a judgment in favor of the estate against himself without a bond, any more than if he had never held such position. As the record stands there is nothing before this court for review. The application for a rehearing must he denied.

Rehearing denied.